Case: 13-13671     Date Filed: 09/22/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-13671
                           ________________________

                  D.C. Docket No. 8:12-cr-00343-VMC-AEP-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOHN D. STANTON, III,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 22, 2014)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      After a jury trial, John Stanton, III appeals his convictions and sentences for

obstructing the administration of the internal revenue laws (Count One), 26 U.S.C.
              Case: 13-13671     Date Filed: 09/22/2014    Page: 2 of 2


§ 7212(a) and 18 U.S.C. § 2; failing to timely file a corporate income tax return for

Denouement Strategies, Inc. (Counts Two and Three) and for Florida Engineered

Construction Products Corporation (Counts Four, Five, and Six), 26 U.S.C. § 7203;

and failing to timely file an individual income tax return (Counts Seven and Eight),

id.

      On appeal, Stanton raises the following issues: (1) whether sufficient

evidence supported his conviction on Count One for corruptly endeavoring to

impede or obstruct the administration of the internal revenue laws; (2) whether he

was unconstitutionally convicted under § 7212(a) based on lawful conduct, or,

alternatively, whether that statutory provision is unconstitutionally vague and

overbroad; (3) whether sufficient evidence supported his convictions on Counts

Four through Six for failing to file corporate tax returns; (4) whether cumulative

error deprived him of a fair trial; and (5) whether the district court imposed a

procedurally and substantively reasonable sentence.

      After review and oral argument, we conclude that all of the issues in this

appeal lack merit, and thus affirm Stanton’s convictions and sentences.

      AFFIRMED.




                                          2